Citation Nr: 9914154	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an increased rating for asthma, currently 
rated as 10 percent disabling.

4.  Entitlement to a compensable rating for perennial 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1991 to 
February 1994.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  Competent evidence has not been presented showing a right 
shoulder disability related to service.

2.  Competent evidence has not been presented showing a low 
back disability.

3.  A January 1996 pulmonary function test revealed an FEV-1 
of 87 percent predicted and an FEV-1/FVC of 90 percent 
predicted.  The appellant does not contend, nor does the 
evidence of record show, that his asthma condition requires 
daily inhalation or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for right 
shoulder disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

2.  A well grounded claim for service connection for low back 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3.  The schedular criteria for a rating in excess of 10 
percent for asthma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 6600 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for right shoulder and 
low back disability.  Service connection may be granted, when 
the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in chronic disability 
was incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A review of the evidence of record reflects that the service 
medical records are silent for complaints or findings for 
right shoulder impairment.  Service medical records are 
positive for mechanical low back pain related, by history, to 
having been thrown to the front of a humvee.  Report of 
separation examination dated October 1993 is negative for the 
defects of the right shoulder and back, although the 
appellant check the boxes on the medical history portion of 
that report for "pain or 'trick' shoulder or elbow" and 
"recurrent back pain."  Post service statements and sworn 
testimony from a personal hearing in December 1995 reflect 
the appellant's belief that he has a right shoulder and back 
disability related to the humvee incident in service.  A 
private treatment report dated August 1995 reflects that the 
appellant was seen for various aches and pain, including pain 
in the thoracic spine between the shoulders.  T-spine strain 
was assessed.  There were no abnormal right shoulder or low 
back findings or diagnoses.  Report of VA examination dated 
January 1996 does not show any diagnosis for right shoulder 
or low back disability.  Report of VA examination dated 
October 1997 reflects right shoulder complaints and diagnosis 
for decreased range of motion of the right shoulder.  Again, 
by history, the appellant injured his right shoulder when he 
was a passenger in a humvee that went into a ditch during 
service.

After reviewing all the evidence of record, the Board finds 
that the claims for service connection are not well grounded.  
Although the appellant was recently assessed with "decreased 
range of motion of the right shoulder," this condition was 
not medically related to the humvee accident in service, or 
service generally.  As a layman the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak supra. at 611.

Regarding the claimed low back disability, we observe that, 
while  the appellant was assessed with mechanical back pain 
in service, service separation examination dated October 1993 
and the recent VA examination reports are silent for a low 
back disability.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Furthermore, no objective medical evidence has been presented 
showing chronicity or continuity of symptomatology since 
service discharge.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statements of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claims for service connection.


II.  Claims for Increase

A.  Background

Service medical records reflect that the appellant was 
treated for perennial rhinitis with an allergic component.  
He was also treated for reactive airway disease, asthma, with 
significant exertional trigger.  As a result of exercise 
induced respiratory problems, the appellant was deemed 
basically unable to perform his duties by a Medical 
Evaluation Board in September 1993.  The appellant was 
medically discharged in February 1994.

In December 1995, a personal hearing was conducted.  The 
appellant testified that he has severe bouts of asthma and 
has limited his physical activities for fear of inducing an 
asthma attack.  He reported that he had been given 
bronchodilators upon leaving the military, but he reported 
that he does not use them.  Instead, he uses an inhaler.  The 
appellant indicated that he has a productive cough, and 
audible wheezes.  Regarding rhinitis, he stated that he had 
daily mucus and post nasal drip.  At this time, the appellant 
reported that Dr. Garey saw him on one occasion.  A 
subsequently received private treatment record dated August 
1995 from this physician shows that he appellant was seen for 
musculoskeletal complaints.  Allergy problems were noted.  By 
history, the appellant took Claritin with some improvement in 
sneezing and congestion.  Clinical findings were positive for 
nasal congestion and running.  The throat was a little red.  
The assessment was upper respiratory allergy.  He was 
prescribed Claritin.

In January 1996, a VA examination was conducted.  By history, 
the appellant had exercise induced asthma, treated with 
inhalers, and rhinitis with rhinorrhea and post nasal drip.  
His last asthma attack was in December 1995.  Clinical 
findings were negative for rales, rhonchi, and wheezes on 
auscultation and percussion.  Nasal examination revealed a 
purulent discharge, greater on the left.  There was no 
tenderness over the sinuses.  The throat had mild hyperemia 
with post nasal drainage.  A pulmonary function test revealed 
a (Forced Expiratory Volume) FEV-1 of 87 percent predicted 
and a (Forced Expiratory Volume in one second to Forced Vital 
Capacity) FEV-1/FVC of 90 percent predicted.  The diagnosis 
was exercise induced asthma with the last exacerbation in 
December 1995 with severe shortness of breath that needed use 
of inhaler and rest.  Also, probable allergic rhinitis was 
diagnosed.  This condition was noted to be improved with 
allergy shots, by history.


B.  Analysis

In evaluating the appellant's request for an increased rating 
for asthma, the Board considers the medical evidence of 
record.  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1998).  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides a 10 percent 
rating for chronic asthma where a pulmonary function study 
demonstrates an FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent rating is provided 
where a pulmonary function study demonstrates an FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
rating is provided where a pulmonary function study 
demonstrates an FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least 3 per year) courses of systemic (oral 
or parenteral) corticosteroids.  A 100 percent rating is 
provided where a pulmonary function study demonstrates an 
FEV-1 of less than 40 percent of predicted value, or; FEV-
1/FVC of less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or required daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1998).

In this case, the schedular criteria are not met.  A January 
1996 pulmonary function test revealed an FEV-1 of 87 percent 
predicted and an FEV-1/FVC of 90 percent predicted.  
Furthermore, the appellant does not contend, nor does the 
evidence of record show, that his condition requires daily 
inhalation or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  Therefore, the Board finds an 
increased rating is not warranted.

The Board notes that provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.


ORDER

Service connection for right shoulder disability is denied.

Service connection for low back disability is denied.

An increased rating for asthma is denied.


REMAND

A review of the record reflects that the appellant's claim 
for increase for allergic rhinitis has not been considered 
under the revised criteria for respiratory disability.  See 
38 C.F.R. § 4.96, Diagnostic Code 6522 through 6524 (revised, 
effective November 7, 1996).  To ensure full compliance with 
due process requirements, it is necessary that the 
appellant's claim be readjudicated with consideration of the 
revised rating criteria so as to prevent any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).

In view of the above, the case is REMANDED to VARO for the 
following action:

1.  VARO should readjudicate the issue on 
appeal with consideration of the revised 
schedular criteria that became effective 
in November 1996 for rhinitis.

2.  To the extent the benefits sought are 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding, and should provide 
notice of the revised rating criteria.  
Thereafter, the appellant and his 
representative shall be afforded a 
reasonable period of time within which to 
respond.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




 

